             Case 18-19441-EPK         Doc 444          Filed 01/03/19   Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

In re                                                    Case No.: 18-19441-BKC-EPK

160 ROYAL PALM, LLC,                                     Chapter 11

        Debtor.                                     /

                 SECURED CREDITOR KK-PB FINANCIAL, LLC’S
             MOTION IN LIMINE TO SUPPRESS IRRELEVANT EVIDENCE

        Secured Creditor, KK-PB Financial, LLC (“KK-PB Financial”) moves to suppress
irrelevant evidence Debtor 160 Royal Palm, LLC (“Debtor”) seeks to introduce and states:

                              PRELIMINARY STATEMENT
        1.      Equitable subordination is not legal short hand for “let’s throw everything we
can on the wall and see what sticks.” In fact, equitable subordination is much more rigorous.
It requires evidence that a fiduciary of the debtor abused its position to the disadvantage of
other creditors, or that a third party exercised control over the debtor to the detriment of other
creditors, or that a third party actually have defrauded other creditors or engaged in other
inequitable conduct that results in harm to creditors. Matter of Mobile Steel Co., 563 F.2d 692,
700 (5th Cir. 1977). It follows that the evidence Debtor presents should go to these issues.
        2.      But here, Debtor seeks to introduce evidence that is not relevant to these
required showings as part of its Motion to Limit Credit Bid. More specifically, Debtor’s
“evidence” apparently covers several categories of facts: (a) a Straub loan in connection with
Matthew’s Nantucket home; (b) the PB Realty involuntary bankruptcy; (c) Straub’s personal
relationship with Robert and Mia Matthews; (d) a transaction involving Mirabia, LLC; (e)
Straub’s personal relationship with Mia Matthews; and (e) Straub’s loan to Matthews to fund
legal fees. For the reasons set forth below, evidence and testimony in these areas should be
precluded as irrelevant.
                                    LEGAL ARGUMENT
        3.      This motion in limine is proper since it seeks to exclude inadmissible or
prejudicial evidence before it is actually introduced. Luce v. U.S., 469 U.S. 38, 40 n.2 (1984)
(“We use the term in a broad sense to refer to any motion, whether made before or during trial,
                                                1
             Case 18-19441-EPK         Doc 444       Filed 01/03/19     Page 2 of 8



to exclude anticipated prejudicial evidence before the evidence is actually offered.”). Thus, “a
motion in limine is an important tool available to the trial judge to ensure the expeditious and
evenhanded management of the trial proceedings.” Jonasson v. Lutheran Child and Family
Services, 115 F.3d 436, 440 (7th Cir. 1997) (italics supplied).
        4.      Relevant evidence is generally admissible, Fed. R. Evid. 402, and evidence
is relevant if: “(a) it has any tendency to make a fact more or less probable than it would be
without the evidence; and (b) the fact is of consequence in determining the action,” Fed. R.
Evid. 401, i.e., the fact is material. The “court may exclude relevant evidence if its probative
value is substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence,” Fed. R. Evid. 403, and similarly, may exercise reasonable control over
the mode of presenting evidence so as to effectively determine the truth, avoid wasting time
and protect witnesses from harassment or undue embarrassment. Fed. R. Evid. 611.
        5.      A trial court is afforded broad discretion in its evidentiary rulings, including
those made in connection with a motion in limine. See Sprint/United Mgmt. Co. v. Mendelsohn,
552 U.S. 379, 384 (2008). As one treatise explained, “[Federal Evidence Rule 611] imposes on
the trial court the duty of balancing the trial's primary function of ascertaining the truth
concerning the dispute between the parties against the needs of the courts to conserve their
time and to protect witnesses from harassment or undue embarrassment at the hands of
overzealous advocates.” 4 Mark S. Brodin Et Al., Weinstein's Federal Evidence § 611.02[2][a] at
611–6 (2d ed. 2017). “Restrictions on examination and exclusion of testimony are within the
discretion granted the district court by Rule 611. To avoid repetition and irrelevant testimony,
the court may limit testimony or exclude it altogether.” Id. § 611.02[2][b][i] at 611–28.3 to 611–
29. The trial court has “wide latitude” under Federal Evidence Rule 611 in controlling the
presentation of evidence. SR Int'l Bus. Ins. Co. Ltd. v. World Trade Ctr. Props., LLC, 467 F.3d
107, 119 (2d Cir. 2006) (quotation omitted); Sec. Inv'r Prot. Corp. v. Bernard L. Madoff Inv. Sec.
LLC, AP 08-01789 (SMB), 2017 WL 2602332, at *4–5 (Bankr. S.D.N.Y. June 15, 2017).
        6.      Here, the disputed transaction here was nothing more than a run-of-the-mill
Florida dirt deal. But Debtor seeks to raise as many extraneous facts as possible in an effort to
show some nefarious scheme to harm the Debtor’s creditors.


                                                 2
              Case 18-19441-EPK         Doc 444      Filed 01/03/19       Page 3 of 8



        7.       Evidence of an Alleged “Nantucket Scheme.” Debtor relies on a largely
fabricated tale of a “scheme” between Straub and Matthews to defraud Matthews personal
creditors in connection with Matthew’s Nantucket home. In fact, discovery has made clear that
this transaction was very straightforward: In 2009, Matthews borrowed $773,000 from Straub,
a well-know collateral lender, in order to pay and reinstate the mortgage on his Nantucket
home. As security for the loan, Matthews gave Straub a security interest in personal property
located in that home. Though he was forced to file a lawsuit to precipitate final payment,
Straub’s loan was ultimately paid in full with interest and attorneys fees, as agreed.
        8.       As noted, equitable subordination requires evidence that a fiduciary of the
debtor abused its position to the disadvantage of other creditors, or that a third party exercised
control over the debtor to the detriment of other creditors, or that a third party actually have
defrauded other creditors or engaged in other inequitable conduct that results in harm to
creditors. Here, Debtor cannot show that Straub’s loan to the Matthews in 2009 is somehow
improper or relevant to a cause of action for equitable subordination of KK-PB’s loan to the
Debtor, and should be excluded pursuant to Rules 401 and 403.
        9.       The PB Realty Holdings Involuntary Bankruptcy. In its Motion to Limit
Credit Bid, Debtor also accused Straub of being involved in some scheme by Matthews to
defraud creditors of one of his companies, PB Realty. During discovery, Debtor avoided seeking
any discovery on this issue, presumably in recognition that Straub never had any connection or
business dealings with PB Realty at all. In fact, its likely Debtor was well aware of this fact when
it made the false allegation in the Motion.
        10.      Again, equitable subordination requires evidence that a fiduciary of the debtor
abused its position to the disadvantage of other creditors, or that a third party exercised control
over the debtor to the detriment of other creditors, or that a third party actually have defrauded
other creditors or engaged in other inequitable conduct that results in harm to creditors. Here,
Debtor cannot show that Straub had anything to do with PB Realty, and thus any evidence
relating to that should be excluded pursuant to Rules 401 and 403.
        11.      The Mirabia Transaction. In its Motion to Limit Credit Bid, Debtor again
falsely accused Straub of somehow being involved in the foreclosure of a lot behind the hotel
property. Straub had no involvement in any such transaction.


                                                 3
               Case 18-19441-EPK            Doc 444       Filed 01/03/19         Page 4 of 8



         12.      Given that equitable subordination requires evidence that a fiduciary of the
debtor abused its position to the disadvantage of other creditors, or that a third party exercised
control over the debtor to the detriment of other creditors, or that a third party actually have
defrauded other creditors or engaged in other inequitable conduct that results in harm to
creditors, thus any evidence relating to this false accusation and transaction should be excluded
pursuant to Rules 401 and 403.
         13.      Straub’s Personal Relationship with Mia Matthews. Debtor also accuses
Straub of having an intimate relationship with the wife of Robert Matthews, Maria “Mia”
Matthews.1 Debtor also accuses Straub of loaning the Matthews a car and providing her and
her family financial support. More specifically, it appears that Debtor will be seeking to
introduce evidence relating to the personal interaction between Mia Matthews, including text
message exchanges between them.
         14.      Though Debtor certainly seeks to introduce that evidence to embarrass both
Straub and Matthews, there is nothing that connects their relationship or Straub’s financial
support to an equitable subordination of KK-PB’s claim in this case. Once again, equitable
subordination requires evidence that a fiduciary of the debtor abused its position to the
disadvantage of other creditors, or that a third party exercised control over the debtor to the
detriment of other creditors, or that a third party actually have defrauded other creditors or
engaged in other inequitable conduct that results in harm to creditors. Evidence relating to this
supposed intimate relationship is simply not relevant to an equitable subordination claim and
thus should be excluded pursuant to Rules 401 and 403.
         15.      Straub’s Loan to Matthews to Fund Legal Fees. Debtor may also seek to
introduce evidence that Straub was prepared to loan Matthews funds to pay his legal fees,
subject to the provision of certain collateral. Matthews was unable to provide the requisite
collateral, and Straub did not make the loan. Ultimately, Straub was compelled to sue the law
firm holding the funds in trust to return his money.
         16.      Once again, evidence relating to that transaction is not relevant here. Equitable
subordination requires evidence that a fiduciary of the debtor abused its position to the


1
 In fact, in a scene worthy of The Handmaid’s Tale, Debtor’s counsel gleefully scourged Mia Matthews with
questions about her supposed infidelity for several hours during her deposition, while she pled the protection
of the 5th Amendment as to each question.
                                                      4
              Case 18-19441-EPK        Doc 444       Filed 01/03/19     Page 5 of 8



disadvantage of other creditors, or that a third party exercised control over the debtor to the
detriment of other creditors, or that a third party actually have defrauded other creditors or
engaged in other inequitable conduct that results in harm to creditors. Because this evidence
does not connect to any of the required elements of equitable subordination it should all be
excluded pursuant to Rules 401 and 403.
        17.      To conclude then, this Court should decline to consider the barrage of
irrelevant evidence that the Debtor seeks to fling at the proverbial wall, but instead exclude the
above evidence as wholly unrelated to the established required elements of equitable
subordination.
        WHEREFORE, KK-PB Financial, LLC respectfully requests that the Court enter an
Order (i) excluding or suppressing the above evidence; and (ii) granting such further relief as
the Court deems equitable.

 Dated: January 3, 2019                   Respectfully submitted,

                                          SALAZAR LAW
                                          Counsel for Secured Creditor, KK-PB Financial, LLC
                                          2000 Ponce de Leon Boulevard, Penthouse Suite
                                          Coral Gables, Florida 33134
                                          Telephone: (305) 374-4848
                                          Facsimile: (305) 397-1021
                                          Email: Luis@Salazar.Law
                                          Email: Aguilar@Salazar.Law

                                          By:       /s/ Luis Salazar
                                                     Luis Salazar
                                                     Florida Bar No. 147788
                                                     Celi S. Aguilar
                                                     Florida Bar No. 117589




                                                5
           Case 18-19441-EPK          Doc 444      Filed 01/03/19      Page 6 of 8



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all parties identified on the Service List attached to the original hereof via
transmission of Notices of Electronic Filing generated by CM/ECF and/or electronic mail
transmission as indicated thereon.



                                                By:      /s/ Luis Salazar
                                                        Luis Salazar




                                               6
           Case 18-19441-EPK        Doc 444        Filed 01/03/19    Page 7 of 8



                                     SERVICE LIST
Electronic Mail Notice List
(Via CM/ECF)

 Heidi A Feinman Heidi.A.Feinman@usdoj.gov
 Steven C Jones steven.jones@wilsonelser.com, znna.nowakowska@wilsonelser.com;
    vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com
 Philip J Landau     plandau@slp.law, msmith@slp.law;blee@slp.law;
    pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;ependergraft@slp.law;cdraper@slp.
    law
   Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
   Peter J Malecki pmalecki@riccalawyers.com,
    bricca@riccalawyers.com;lkendrick@riccalawyers.com
   Edward A Marod emarod@gunster.com, dpeterson@gunster.com
   Orfelia M Mayor omayor@ombankruptcy.com, legalservices@pbctax.com;
    carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor@ecf.inforuptcy.com
   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   Christian Panagakos cp@FloridaBankruptcyAdvisors.com,
    bp@FloridaBankruptcyAdvisors.com;fbaecf@gmail.com;r55828@notify.bestcase.com
   Eric S Pendergraft ependergraft@slp.law, dwoodall@slp.law;
    ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
   Cristopher S Rapp csrapp@kelleykronenberg.com,
    IRGeservice@kelleykronenberg.com
   Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
    Sin@Salazar.Law;Osorio@Salazar.Law
   Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
   Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
   Harry Winderman harry4334@hotmail.com, lynoramae@gmail.com,
    lm@whcfla.com,filings@whcfla.com

Electronic Mail Notice List
(Via Email)

       Robert V. Cornish, Esq.                    David J. George, Esq.
       Wilson, Elser, Moskowitz, Edelman et       c/o George Gesten McDonald, PLLC
       al.                                        9897 Lake Worth Road, Suite 302
       700 11th Street, NW, #400                  Lake Worth, FL 33467
       Washington, DC 20001                       DGeorge@4-Justice.com
       robert.cornish@wilsonelser.com

       Gregg H. Glickstein                        Daniel A. Hershman, Esq.
       Gregg H. Glickstein, P.A.                  Hershman Law P.A.
       54 SW Boca Raton Blvd.                     2240 Palm Beach Lakes Blvd, Suite 101
       Boca Raton, FL 33432                       West Palm Beach, FL 33409
       ghgpa@bellsouth.net                        dahershmanlaw@aol.com

                                              7
    Case 18-19441-EPK          Doc 444    Filed 01/03/19   Page 8 of 8




Larry Richey, Esq.                       Christopher W. Kammerer, Esq.
Cushman & Wakefield                      Kammerer Mariani PLLC
515 East Las Olas Blvd, Suite 900        1601 Forum Place Suite 500
Fort Lauderdale, FL 33301                West Palm Beach, FL 33401
larry.richey@cushwake.com                ckammerer@KammererMariani.com

Maria M Yip
Yip Associates
1001 Yamato Road, Suite 301
Boca Raton, FL 33431
myip@yipcpa.com




                                     8
